Pruco Life Insurance Company of New Jersey Erin C. Schwerzmann Vice President and Corporate Counsel Pruco Life Insurance Company of New Jersey 280 Trumbull Street Hartford, CT 06103 (860) 534-9177 fax: (860) 392-6307 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re:Post-Effective Amendment No.22 to Registration Statement for the Pruco Life of New Jersey Variable Appreciable Account, Registration No. 333-112809. Ladies and Gentlemen: We are filing with the Commission Post-Effective Amendment No.22 to the above-referenced registration statement pursuant to Rule 485(b), and the registrant has designated September 5, 2014, as the date upon which this amendment shall become effective.As Vice President and Corporate Counsel, I have reviewed the amendment and represent that it does not contain disclosures which would render it ineligible to become effective pursuant to Rule 485(b). Should the Commission or its Staff declare the above-referenced filing effective, we understand that such action does not prevent the Commission from taking action on the filing.The action of the Commission or its Staff in declaring the above-referenced post-effective amendment effective does not relieve the Registrant from full responsibility for the adequacy and accuracy of the disclosure in the filing.The Registrant will not use the SEC's comment process as a defense in any securities related litigation against them. Respectfully yours, /s/ Erin C. Schwerzmann9/5/2014 Erin C. SchwerzmannDate Pruco Life Insurance Company of New Jersey via EDGAR
